___________

                                       No. 96-1057
                                       ___________

Eddie Williams,                               *
                                              *
              Appellant,                      *
                                              *   Appeal from the United States
       v.                                     *   District Court for the
                                              *   Western District of Missouri.
Knob Noster School District,                  *
                                              *          [UNPUBLISHED]
              Appellee.                       *

                                       ___________

                       Submitted:      October 4, 1996

                            Filed:     October 8, 1996
                                       ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


       Eddie Williams, a custodian at Knob Noster School District, brought
this   action    under     42   U.S.C.    §   1981,   claiming    that   the   district
intentionally discriminated against him based on his race when it failed
to promote him to head custodian in 1994.              The district court1 granted
summary judgment in favor of Knob Noster and denied Williams's subsequent
motion for reconsideration.        Williams appeals both orders; we affirm.


       As   Williams   offered    no     direct   evidence   of   discrimination,   the
district court properly analyzed his case under the three-stage




        1
       The HONORABLE JOHN T. MAUGHMER, United States Magistrate
Judge for the Western District of Missouri, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
analysis outlined in McDonnell Douglas v. Green, 411 U.S. 792 (1973), and
Williams's arguments to the contrary are without merit.           See Shannon v.
Ford Motor Co., 72 F.3d 678, 682 (8th Cir. 1996).              We assume, as the
district court did, that Williams established a prima facie case of race
discrimination.


     The burden of production then shifted to Knob Noster to rebut the
presumption of discrimination with evidence that Williams was rejected for
a legitimate, nondiscriminatory reason.      See id.   We conclude Knob Noster
sufficiently made such a showing in its motion for summary judgment,
providing documentation demonstrating Williams's attendance and performance
deficiencies, as well as affidavits from the relevant decisionmakers
expressing concern about Williams's ability to supervise and lead others.


     When   Knob      Noster   rebutted   Williams's   prima     facie   case    of
discrimination, Williams then had the burden to come forward with evidence
which, if believed, would establish that intentional discrimination was the
true reason for Knob Noster's adverse employment action.           After careful
review of the summary judgment record, and de novo review of the district
court's decision, we agree that summary judgment was appropriate because
Williams failed to present a submissible case of discrimination.                His
contention that St. Mary's Honor Center v. Hicks, 113 S. Ct. 2742 (1993),
does not permit the grant of summary judgment in favor of an employer in
these circumstances is contrary to the law of this circuit.        See Krenik v.
County of Le Sueur, 47 F.3d 953, 958-60 (8th Cir. 1995).         Accordingly, we
affirm.


     A true copy.


            Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-